974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shadeed Abdullah RAHMAAN, Plaintiff-Appellant,v.STATE of Maryland, Department of Public Safety andCorrectional Services, Division of Correction;Eugene M. NUTH, Warden, MarylandCorrectional Institution,Jessup, Defendants-Appellees.
No. 91-7347.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 28, 1992Decided:  August 28, 1992

Shadeed Abdullah Rahmaan, Appellant Pro Se.
Before SPROUSE and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Shadeed Abdullah Rahmaan appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rahmaan v. State of Maryland, No. CA-91-1607-WN (D. Md. June 13, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED